Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/04/2020 has been entered. Claim 6 has been amended. Claims 6 and 8 – 12 remain pending.
The amendment to claim 6 has overcome the 112(b) rejection previously set forth.  The rejection is withdrawn. 
The amendment to claim 12 has overcome the 112(b) rejection previously set forth. The rejection is withdrawn.


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (WO2013/100148), using US2014/0352851 as the English translation, in view of Wang (“Effects of Nitrogen in Iron Castings and its Elimination Methods”) and further in view of Aberg (“Trace elements and the control limits in ductile iron”)  as evidenced by ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”.

Regarding claim 6 and 10, Fukumoto teaches a spheroidal graphite cast iron [abstract] having a composition comprising:
Element
Claimed Invention (wt %)
Fukumoto (wt%)
Relationship
Found
Carbon (C)
3.3 to 4
3.6 – 3.8
Falls within
0020, 0021
Silicon (Si)
2 to 3
2.0 – 2.6
Falls within
0022, 0023
Phosphorus (P)
Not more than 0.05
0.05 or less
Falls within
0034, 0035
Sulfur (S)
Not more than 0.02
0.02 or less
Falls within
0036, 0037
Manganese (Mn)
Not more than 0.8
0.4 to 0.8
Falls within
0026, 0027
Copper (Cu)
Not more than 0.8
(not including 0)
0.5 – 1
Overlaps
0028, 0029
Magnesium (Mg)
0.02 to 0.06
0.03 – 0.05%
Falls within
0024, 0025


In addition, Fukumoto teaches the balance being (Fe) and inevitable impurities [Abstract]

**It is noted that Fukumoto teaches the presence of Tin (Sn). However, Fukumoto teaches that Sn is not “indispensable” and therefore could have a value of 0% by mass [0030, 0031]
Furthermore, Fukumoto discloses several composition examples in which the above elements have explicit amounts that fall within the claimed range. [See Table 1, Examples A, B, D, E] 
With regards to the ranges of copper taught in Fukumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the 
(See MPEP § 2144.05.I)

Fukumoto does not explicitly teach what the impurities consist of nor intentionally controlling the presence of Titanium (Ti), Vanadium (V), Niobium (Nb), or Nitrogen (N).

Wang teaches the effects of nitrogen in cast iron, specifically, too high of nitrogen can promote porosity in the casting which can have a negative effect on the quality [Introduction]. On the other hand, nitrogen in a range of 0.004 – 0.009% can promote pearlization and improve tensile strength [Section I, paragraph 1]. This range taught overlaps with the claimed range. Compellingly, Wang teaches that when nitrogen is over 0.009%, it is released freely during solidification and forms pinholes or pores [Section I, paragraph 1]. As such, the person of ordinary skill in the art would appreciate the control of the nitrogen range to be a result-effective variable and to thereby optimize the nitrogen value to within the ranges disclosed by Wang.

In addition, Wang teaches that to prevent the occurrence of pores, titanium can be included in a range of 0.015 – 0.03%, which falls within the claimed range. The presence of titanium in this range forms a refractory compound with nitrogen [Section III, paragraph 1]. Therefore, given that nitrogen is known to cause pinholes/pores, as taught by Wang, and that titanium helps to prevent said pinholes/pores, an ordinarily skilled artisan would appreciate that titanium was a result-effective variable when nitrogen was present and that both titanium and nitrogen would be added together/in combination and their amounts controlled to the disclosed ranges of Wang, in order to achieve the benefits of both.



With regards to the ranges of nitrogen and titanium taught in Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). 

Furthermore, while Fukumoto in view of Wang does not explicitly teach the presence of or controlling the amounts of vanadium or niobium, Aberg teaches the presence and effects of trace elements in ductile iron including vanadium and niobium [Introduction, paragraph 1]. Further, Aberg teaches that to avoid the detrimental influence of these trace elements, concentration limits must be (in wt%) [Table 2]: 
	Vanadium – 0.02 or less, which overlaps with the claimed range 
	Niobium – 0.01 or less, which overlaps with the claimed range  

In addition, Aberg teaches the typical maximum amount of trace elements including vanadium and niobium [Table 1]. These values are (in wt%):
Vanadium – 0.010 %, which falls within the claimed range 
Niobium – 0.003%, which falls within the claimed range 

Therefore, the person of ordinary skill would have a reasonable expectation that both vanadium and niobium were among the “inevitable impurities” of Fukumoto. This expectation is further supported by the ASM Handbook, Vol 1A, “Trace (Minor) Elements in Cast Irons”. The ASM handbook discloses, on page 181, that vanadium in an amount of less than 0.04%, which overlaps with the claimed range, and niobium is typically less 0.001% with a maximum of up to 0.005%, which overlaps with the range. Further still, the ASM handbook teaches that these impurity elements typically arise from steel scrap (and pig-iron) which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. 

Given that the upper limit ranges for vanadium and niobium of the claimed invention are similar to the “concentration limits to avoid detrimental effects” as taught by Aberg, and that there is a reasonable expectation of the presence of vanadium and niobium as unavoidable impurities, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have optimized Fukumoto such that the maximum amounts of vanadium and niobium present in Fukumoto were at most 0.02% for vanadium, and preferably less, and at most 0.01% for niobium, and preferably less, as taught by Aberg, which overlap with the claimed ranges. This would ensure that vanadium and niobium, likely to be present as impurities, would not have a detrimental influence on the mechanical properties of the ductile cast iron. That is, a person of ordinary skill in the art would have motivation to intentionally control the amounts of vanadium and niobium, likely to be present as impurities, so as to avoid their detrimental influence on the mechanical properties of the ductile cast iron. 


Element/Ratio
Claimed Invention
Wang/Aberg
Reference
Relationship
Titanium (Ti)
0.01 – 0.04%
0.015 – 0.03%
Wang
Falls within
Vanadium (V)
0.001 – 0.01%
0.02% or less
Aberg
Overlaps
Niobium (Nb)
0.001 – 0.01%
0.01% or less
Aberg
Overlaps
Nitrogen (N)
0.004 – 0.008%
0.004 – 0.009%
Wang
Overlaps
Ti + V + Nb
0.015 – 0.045
0.019 – 0.06 
Wang/Aberg
Overlaps
(0.29Ti + 0.27V + 0.15Nb)/N
0.8 – 2.0 
0.49 – 3.9
Wang/Aberg
Overlaps 



Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness, absent evidence of unexpected results or criticality (See MPEP § 2144.05.I). 
Further still, Fukumoto explicitly teaches several compositions in which the tensile strength is above 600 MPa and the elongation is not less than 12% [See Table 1, Examples A, B, D, E], as claimed in claim 10. Further supporting that the spheroidal graphite cast iron of Fukumoto in view of Wang and Aberg teaches the invention. 


Regarding claim 8, Fukumoto in view of Wang and Aberg teaches the invention as applied to claim 6. Fukumoto teaches several compositions in which phosphorus (P) and sulfur (S) are both above 0.005%. [See Table 1, Examples A, B, D, E].

Regarding claim 9, Fukumoto in view of Wang and Aberg teaches the invention as applied to claim 6. Fukumoto teaches several compositions in which manganese (Mn) is not less than 0.2% and copper (Cu) is not less than 0.1%. [See Table 1, Examples A, B, D, E].

Regarding claim 11, Fukumoto in view of Wang and Aberg teaches the invention as applied to claim 6. Although Fukumoto in view of Wang and Aberg does not explicitly teach a gas defect area ratio of below 11%, Wang teaches that if the amount of nitrogen is kept below 0.009%, the nitrogen will not be released during solidification to form pinholes or pores [Section I, paragraph 1]. As well, Wang teaches that titanium in a range of 0.015 – 0.03 will further prevent the occurrence of pores [Section III, paragraph 1]. Therefore, an ordinarily skilled artisan would reasonably expect the invention of Fukumoto modified with the ranges of Ti and N taught by Wang, to have a gas defect area ratio (cause by nitrogen release) near, or at, 0%, which is below the claimed ratio of 11% (See MPEP 2112 V). As well, it is noted that the USPTO does not possess the laboratory facilities to test the products of the prior art. 

Regarding claim 12, Fukumoto in view of Wang and Aberg teaches the invention as applied to claim 6. Although Fukumoto in view of Wang and Aberg does not explicitly teach “a tool life In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See MPEP 2112.01.II). As well, the mechanical property limitations of tensile strength and elongation are met, further showing that Fukumoto in view of Wang and Aberg would meet the tool life improvement limitation. As such, there is a prima facie expectation that a tool formed from the composition (as determined to be obvious over the teachings of Fukumoto, Wang, and Aberg) would be capable of a tool life improvement rate of not less than 1.1 times when subject to the particular conditions as claimed, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 

In response to applicant’s arguments that Ti, V, and Nb in Fukumoto in view of Wang and Aberg are not intentionally controlled and therefore do not teach the claimed invention, the examiner respectfully disagrees. 
First, applicant’s assertion that the claimed invention is intentionally adding Ti, V, and Nb in combination, while Aberg discloses that Ti, V, and Nb result from the “furnace charge” is not found persuasive. First, Wang discloses amounts to add of titanium, and motivations for doing so. As well, said difference (intentionally adding vs being present as an impurity) is equivalent to a difference in the process of making, given that the final products would have the same/overlapping compositions, and the patentability of a product does not depend on its method of production, only the structure/properties that arise/result from said method of production. (See MPEP 2113 I). 
However, assuming arguendo, as noted, Wang explicitly teaches that titanium is intentionally added. Wang discloses that titanium is added in an amount from 0.015 – 0.03% (which falls within the 
Additionally, Aberg teaches that vanadium and niobium are commonly/typically found in cast irons, in an overlapping amount with the range claimed. Further, as evidenced by the ASM Handbook, the presence of vanadium and niobium typically arise from the use of steel scrap (and pig-iron) which Fukumoto explicitly teaches are used as starting materials [Fukumoto, 0057]. Therefore, there is a reasonable expectation that vanadium and niobium would be present in Fukumoto in impurity amounts and that said impurity amounts are an overlapping amount with the claimed range. Further still, Aberg explicitly discloses that controlling the impurity amounts of vanadium and niobium to at most 0.02% for vanadium, and preferably less, and at most 0.01% for niobium, and preferably less, (which both overlap with the claimed ranges) avoids the detrimental effects of the impurity elements. 
In total, there is a reasonable expectation that vanadium and niobium would be present in the cast iron of Fukumoto in impurity amounts, as evidenced by Aberg and the ASM Handbook, and further supported by Fukumoto [Fukumoto, 0057] and still further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have controlled (that is “intentionally controlled” as claimed) the impurity amounts of vanadium and niobium to 0.02% or less and 0.01% or less, respectively, which are overlapping with the claimed ranges, in order to avoid the detrimental prima facie case of obviousness, absent unexpected results or criticality. (See MPEP 2144.05 I). 
Finally, applicant’s assertion that the addition of Ti, V, and Nb in amounts that satisfy expression (1) and within the recited ranges leads to beneficial properties such as reduced occurrence of gas defects and improve machinability and mechanical characteristics, is not found persuasive. First, as shown above in under the rejection for claim 6, the teachings of Fukumoto in view of Wang and Aberg result in an overlapping range to the claimed ranges as well as expression (1), establishing a prima facie case of obviousness based on overlapping ranges. Further, the secondary consideration of unexpected results is not found persuasive because Fukumoto teaches both a tensile strength and elongation % (mechanical properties) that fall well within the claimed ranges of claim 10 [See Table 1, Examples A, B, D, E]. Further, the disclosure of Wang teaches that if the amount of nitrogen is kept below 0.009% (which is highly overlapping with the claimed range), the nitrogen will not be released during solidification to form pinholes or pores [Section I, paragraph 1] and further teaches that titanium in a range of 0.015 – 0.03 will further prevent the occurrence of pores [Section III, paragraph 1], thereby 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and other physical properties, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai – Control of trace elements for production of high-quality SG iron (**Not prior art based on disclosure date but relevant to applicant’s disclosure.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731